DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on December 1, 2020 has been received and fully considered.   
Previous claim rejection made under 35 U.S.C. 102 over Kang (Med. Gas Res, 2011) as indicated in the Office action dated September 1, 2020 is withdrawn in view of amendment made to claim 12, which requires a method step of administration of hydrogen gas by inhalation and the radiation damage to be treated or alleviated is a decrease in number of white blood cells and/or platelets.

Previous claim rejection made under 35 U.S.C. 102 over Josh et al. (US 20130296768 A1) is withdrawn for the same reason. 
Previous claim rejections made under 35 U.S.C. 103 over Kang and further in view of Chuai et al. (Med Sci Monit 2011) and Shimouchi et al. (Oxygen transport to tissue, 2013) is withdrawn for the same reason. 
Previous claim rejections made under 35 U.S.C. 103 over Kang and further in view of Ichihara et al. (Medical gas research, 2015) is withdrawn for the same reason. 

New rejections are made to address the amended claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 12, 15 and 16 are rejected under 35 U.S.C. 102 as being anticipated by Chuai et al. (“A possible prevention strategy of radiation pneumonitis: Combine radiotherapy with aerosol inhalation of hydrogen-rich solution”, Med. Sci. Monit, 2011; 17 (4); HY1-4) (“Chuai”).
Chuai teaches that hydrogen has a potential as “an effective and safe radioprotective agent” against the ionizing irradiation-induced cellular damage caused by hydroxyl radicals which occurs from cancer treatment. The reference suggests combining radiotherapy with aerosol inhalation of a hydrogen-rich solution to prevent radiation pneumonitis.  
The presently claimed effects on any radiation damage in bone marrow and/or decrease in number of blood cells inherently occurs each and every time the Chaui method is practiced.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. See In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  In this case, since Kang teaches the same method steps of supplying hydrogen gas to cancer patients undergoing radiation therapy, and the claimed effects of hydrogen on the bone marrow and blood cells are due to the properties of that gas, the present claims are anticipated, unless shown otherwise. 

2.	Claims 12-16 are rejected under 35 U.S.C. 102 as being anticipated by  Ichihara et al. (“Beneficial biological effects and the underlying mechanisms of molecular hydrogen-comprehensive review of 321 original articles”, Medical Gas Research 2015, 5:12) (“Ichihara” hereunder).
Ichihara discloses that therapeutic effects of hydrogen gas on animal and human models have been known.  The reference teaches that when hydrogen is administered by inhalation, 1-4 % of gas is given.  See p. 2, Molecular hydrogen research in and after year 2007; instant claims 13-15.  Table 2 shows that hydrogen has shown efficacy in protecting cells from radiation damages from cancer treatment, such as radiation-induced thymic lymphoma.
Ichihara also teaches that known conditions to be treated include radiation damages in heart, lung, testicular, skin, etc., as well as conditions associated with bone marrow, blood and blood vessels. See Table 2.  The reference states, “the effects have been reported in essentially all organs” that have been studied. 
The presently claimed effects on any radiation damage in bone marrow and/or decrease in number of blood cells inherently occurs each and every time the Chaui method is practiced.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. See In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  In this case, since Kang teaches the same method steps of supplying hydrogen gas to cancer patients undergoing radiation therapy, and the claimed effects of hydrogen on the bone marrow and blood cells are due to the properties of that gas, the present claims are anticipated, unless shown otherwise. 


Response to Arguments
Applicant’s arguments with respect to claims 12-16 have been considered but are moot in view of the new ground of rejection. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617